      Case 3:20-cv-01451-L Document 34 Filed 03/11/21     Page 1 of 8 PageID 282



                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 ROBIN BEANS, ANGELA                        §
 STOLDEN, DERICA JONES,                     §
 SHERRIE BURRELL, EVELYN                    §
 JONES-REED, MAKESHA LEE,                   §
 AND SHELLEY HUNT,                          §
                                            §
 Plaintiffs,                                §
                                            §
 V.                                         §           No. 3:20-cv-1451-L
                                            §
 AT&T SERVICES, INC. AND                    §
 SOUTHWESTERN BELL                          §
 TELEPHONE, L.P. A/K/A AT&T                 §
 COMMUNICATIONS OF TEXAS,                   §
 L.L.C. A/K/A AT&T SOUTHWEST,               §
                                            §
 Defendants.                                §

                             MEMORANDUM OPINION

        Plaintiffs Robin Beans, Angela Stolden, Derica Jones, Sherrie Burrell, Evelyn

Jones-Reed, Makesha Lee, and Shelley Hunt filed a motion for leave to file an

amended complaint to add Brenda Mazzawi as a plaintiff, see Dkt. No. 23, which

United States District Judge Sam A. Lindsay has referred to the undersigned United

States Magistrate Judge for hearing, if necessary, and determination, see Dkt. No. 28.

Defendants AT&T Services, Inc. and Southwestern Bell Telephone, L.P. a/k/a AT&T

Communications of Texas, L.L.C. a/k/a AT&T Southwest filed a response, see Dkt. No.

26, and Plaintiffs filed a reply, see Dkt. No. 29.

        For the following reasons, the undersigned GRANTS the motion for leave to

amend the complaint.

                                            -1-
    Case 3:20-cv-01451-L Document 34 Filed 03/11/21          Page 2 of 8 PageID 283



                                     Background

      Plaintiffs and Ms. Mazzawi were opt-in plaintiffs in a conditionally certified

collective action under the Fair Labor Standards Act (“FLSA”). See Mosley-Lovings v.

AT&T Corp., No. 3:18-cv-1145-X (N.D. Tex.). Defendants moved for decertification,

arguing that the opt-in plaintiffs could not show they were similarly-situated victims

of a common policy or plan that violated the FLSA. See Dkt. No. 27-1 at 2-53; 29 U.S.C.

§ 216(b). Plaintiffs did not oppose decertification. See id. at 55-60. Instead, plaintiffs

responded that it was their intent to pursue their claims in individual actions or in

small groups of less than ten employees. See id. at 58. United States District Judge

Brantley Starr granted the motion without prejudice, decertified the collective, and

dismissed all opt-in plaintiffs from the case. See id. at 62-68. Many former opt-in

plaintiffs then filed multiple lawsuits, including this one. See Dkt. No. 26 at 3

(discussing and listing cases).

      In this case, Plaintiffs allege they worked for Defendants as hourly-paid, non-

exempt call center employees who routinely worked over 40 hours per week but were

not paid for all hours worked “off-the-clock” prior to the start time of their scheduled

shift, during meal periods, and after the end time of their scheduled shift. They further

allege Defendants had a policy and/or practice requiring or permitting employees to

work “off-the-clock,” but failing to record actual work time, which deprived Plaintiffs

of proper overtime pay. See Dkt. No. 1.

      Plaintiffs now seek leave to amend their complaint to add Brenda Mazzawi as

a plaintiff. See Dkt. No. 23. Ms. Mazzawi also worked for Defendants and was an opt-

                                           -2-
   Case 3:20-cv-01451-L Document 34 Filed 03/11/21        Page 3 of 8 PageID 284



in plaintiff in the Mosley-Lovings case. Plaintiffs assert she should be added as a

plaintiff in this case because she was a co-worker of several of them, she would be

called as a witness, and she would call other plaintiffs to support her claims against

Defendants.

      Defendants oppose adding an additional plaintiff, arguing that addition of Ms.

Mazzawi would be a futile and delay the case. See Dkt. No. 26.

       In reply, Plaintiffs assert that Defendants apply the wrong test to determine

futility and explain the delay for moving to add Ms. Mazzawi as a plaintiff.

                                  Legal Standards

       Because the standards by which the Court evaluates a motion for leave to

amend the pleadings vary according to whether the motion was filed before or after

the deadline established in the scheduling order, the court must determine, as an

initial matter, whether the motion was filed before or after the deadline. See, e.g .,

Orthoflex, Inc. v. Thermotek, Inc., Nos. 3:11-cv-08700-D & 3:10-cv-2618-D, 2011 WL

4398279, at *1 (N.D. Tex. Sept. 21, 2011) (AMotions for leave to amend are typically

governed by Rule 15(a)(2), or, if the time to seek leave to amend has expired, by Rule

16(b)(4) and then by Rule 15(a)(2).@).

      When the deadline for seeking leave to amend pleadings has expired, the Court

must first determine whether to modify the scheduling order under the Fed. R. Civ. P.

16(b)(4) good cause standard. See S&W Enters., L.L.C. v. SouthTrust Bank of Ala.,

N.A., 315 F.3d 533, 536 (5th Cir. 2003). To meet the good cause standard, the party



                                          -3-
    Case 3:20-cv-01451-L Document 34 Filed 03/11/21           Page 4 of 8 PageID 285



must show that, despite her diligence, she could not reasonably have met the

scheduling order deadline. See id. at 535. The Court assesses four factors when

deciding whether to grant an untimely motion for leave to amend under Rule 16(b)(4):

A>(1) the explanation for the failure to timely move for leave to amend; (2) the

importance of the amendment; (3) potential prejudice in allowing the amendment; and

(4) the availability of a continuance to cure such prejudice.=@ Id. at 536 (quoting

Reliance Ins. Co. v. La. Land & Exploration Co., 110 F.3d 253, 257 (5th Cir. 1997)). If

the movant satisfies Rule 16(b)(4)=s requirements, the court must then determine

whether to grant leave to amend under Fed. R. Civ. P. 15(a)(2)=s more liberal standard,

which provides that A[t]he court should freely give leave when justice so requires.@

FED. R. CIV. P. 15(a)(2); see S&W Enters., 315 F.3d at 536.

      When the party is not subject to an expired deadline for seeking leave to amend,

Rule 15(a) requires that leave to amend be granted freely Awhen justice so requires.@

FED. R. CIV. P. 15(a)(2). Leave to amend is not automatic, Jones v. Robinson Prop.

Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005), but the federal rules= policy Ais to permit

liberal amendment to facilitate determination of claims on the merits and to prevent

litigation from becoming a technical exercise in the fine points of pleading,@ Dussouy

v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981). The Court Amay consider a

variety of factors@ when deciding whether to grant leave to amend, Aincluding undue

delay, bad faith or dilatory motive on the part of the movant, repeated failures to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party



                                           -4-
    Case 3:20-cv-01451-L Document 34 Filed 03/11/21        Page 5 of 8 PageID 286



by virtue of allowance of the amendment, and futility of the amendment.@ Jones, 427

F.3d at 994. But Rule 15(a) provides a Astrong presumption in favor of granting leave

to amend,@ Fin. Acquisition Partners, LP v. Blackwell, 440 F.3d 278, 291 (5th Cir.

2006), and the Court must do so Aunless there is a substantial reason to deny leave to

amend,@ Dussouy, 660 F.2d at 598; accord Jebaco Inc. v. Harrah's Operating Co. Inc.,

587 F.3d 314, 322 (5th Cir. 2009) (Aleave to amend is to be granted liberally unless the

movant has acted in bad faith or with a dilatory motive, granting the motion would

cause prejudice, or amendment would be futile@).

                                       Analysis

      Plaintiffs’ motion for leave to amend their complaint was timely filed, see Dkt.

No. 19 at 2; Dkt. No. 3, so the Court will consider it under Rule 15(a)’s more lenient

standard.

      First, Defendants argue that the proposed amendment would be futile.

      “Futility” in this context means the proposed amended complaint would fail to

state a claim upon which relief could be granted. See Villarreal v. Wells Fargo Bank,

N.A., 814 F.3d 763, 766 (5th Cir. 2016) (citing Stripling v. Jordan Prod. Co., LLC, 234

F.3d 863, 872–73 (5th Cir. 2000)). But Defendants do not contend that Ms. Mazzawi

fails to state a claim for alleged violations of the FLSA in the proposed amended

complaint.

      Instead, they argue amendment would be futile because Plaintiffs cannot meet

either of Federal Rule of Civil Procedure 20(a)(1)’s requirements for permissive



                                          -5-
    Case 3:20-cv-01451-L Document 34 Filed 03/11/21        Page 6 of 8 PageID 287



joinder, e.g., whether Plaintiffs and Ms. Mazzawi’s claims arise out of the same

transaction, occurrence, or series of transactions or occurrences and whether any

questions of law or fact common to Plaintiffs and Ms. Mazzawi will arise in this action.

      Defendants’ futility argument grows from their position that there should be

individual trials for each Plaintiff, given the individual nature of each Plaintiff’s

claims as to liability and damages. See Dkt. No. 18 at 3 ¶ 8. They also reiterate their

intent to seek severance of all claims after discovery. See Dkt. No. 26 at 6 n.11. They

argue that joining Ms. Mazzawi as a plaintiff would be improper because her claims,

too, should be tried individually.

      Defendants repeatedly refer to an agreement allegedly reached between

plaintiffs and defendants in the Mosley-Lovings case that after decertification the opt-

in plaintiffs would pursue only individual claims. But there is no evidence of such an

agreement in the record, and, in their response to the motion for decertification, the

plaintiffs in that case stated that they intended to pursue their claims in individual

actions or in small groups of less than ten employees. Here, adding Ms. Mazzawi as a

plaintiff would be in keeping with that representation.

      And Defendants throw in a sentence asserting that the addition of another

plaintiff would make the case unwieldly. See Dkt. No. 26 at 8.

      The test here is not whether joinder of Ms. Mazzawi is proper or whether adding

her as a plaintiff would be one plaintiff too many. The test is whether amendment

would be futile because the proposed amended complaint fails to state a claim for

which relief can be granted. Because Defendants do not apply the actual test, they fail

                                          -6-
    Case 3:20-cv-01451-L Document 34 Filed 03/11/21        Page 7 of 8 PageID 288



to show that the proposed amendment would be futile

      Second, Defendants argue that the motion for leave should be denied because

Ms. Mazzawi delayed in pursuing her claims after being dismissed from the Mosley-

Lovings case.

      On April 6, 2020, Judge Starr decertified the collective in Mosley-Lovings

because plaintiffs did not oppose decertification and dismissed the opt-in plaintiffs

without prejudice to refiling their claims. See Dkt. No. 27 at 62-68. On April 21, 2020,

Ms. Mosley-Lovings filed a motion for leave to amend her complaint to add Ms.

Mazzawi and six other individuals back into the case as opt-in plaintiffs. See Mosley-

Lovings v. AT&T Corp., No. 18-cv-1145-X (N.D. Tex.) at Dkt. No. 118. This lawsuit

was filed on June 5, 2020, while Ms. Mazzawi was subject to the pending motion in

the Mosley-Lovings case. See Dkt. No. 1. Judge Starr denied the motion for leave to

amend to add Ms. Mazzawi back into the Mosley-Lovings case on July 31, 2020. See

Mosley-Lovings at Dkt. No. 220. Plaintiffs filed their motion for leave to amend to add

Ms. Mazzawi as a plaintiff in this case on November 17, 2020. See Dkt. No. 23.

      “[M]ere passage of time need not result in refusal of leave to amend; on the

contrary, it is only undue delay that forecloses amendment.” Dussouy v. Gulf Coast

Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981). Plaintiffs moved to amend within a

reasonable time of four-and-one-half months after Ms. Mazzawi was precluded from

being added back into the Mosley-Lovings case.

                                     Conclusion

      The Court GRANTS Plaintiffs’ Motion for Leave to File Amended Complaint

                                          -7-
   Case 3:20-cv-01451-L Document 34 Filed 03/11/21                                       Page 8 of 8 PageID 289



[Dkt. No. 23] and DIRECTS the Clerk of Court to docket Dkt. No. 23-1 as Plaintiffs’

First Amended Complaint.

      DATED: March 11, 2021




                                     ______________________________________________________________________________________________________________________


                                     DAVID L. HORAN
                                     UNITED STATES MAGISTRATE JUDGE




                                           -8-
